SUPREME COURT OF GEORGIA
                  Case No. S14U0705

                                                     Atlanta                   May 19, 2014


       The Honorable Supreme Court met pursuant to adjournment.

The following order was passed:

                         IN RE: FORMAL ADVISORY OPINION NO. 13-1

             Upon consideration of the petition for discretionary review filed by the Office
       of General Counsel of the State Bar of Georgia in the above-styled Formal Advisory
       Opinion issued by the Formal Advisory Opinion Board, the same is hereby granted
       pursuant to Rule 4-403 (d) of the Rules and Regulations for the Organization and
       Government of the State Bar of Georgia to consider the Board's response to the
       following questions:

              1. Does a Lawyer1 violate the Georgia Rules of Professional Conduct when
       he/she conducts a "witness only" real estate closing?
              2. Can a Lawyer who is closing a real estate transaction meet his/her
       obligations under the Georgia Rules of Professional Conduct by reviewing, revising
       as necessary, and adopting documents sent from a lender or from other sources?
              3. Must all funds received by a Lawyer in a real estate closing be deposited
       into and disbursed from the Lawyer's trust account?

             The State Bar of Georgia and any other interested party filing a brief shall
       follow the briefing schedule set forth in Supreme Court Rule 10, counting from the
       date of this order granting review. State Bar Rule 4-403 (d).



                                                            SUPREME COURT OF THE STATE OF GEORGIA
                                                                               Clerk’s Office, Atlanta
                                                                      I hereby certify that the above is a true extract from
                                                            the minutes of the Supreme Court of Georgia.
                                                                      Witness my signature and the seal of said court hereto
                                                            affixed the day and year last above written.




              1
                Bar Rule 1.0 (j) provides that "Lawyer" denotes a person authorized by the Supreme
       Court of Georgia or its Rules to practice law in the State of Georgia, including persons admitted
       to practice in this State pro hac vice.